Motion Denied and Order filed April 28, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00836-CR
                                ____________

                     CHRISTOPHER WILLIAMS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 176th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1410165


                                     ORDER

      Appellant is represented by appointed counsel, Kevin P. Keating.
Appellant’s brief was originally due December 23, 2015. We have granted a total of
100 days to file appellant’s brief until April 1, 2016. When we granted the last
extension, we noted that no further extensions would be granted. No brief was filed.
On April 25, 2016, counsel filed a further request for extension of time to file
appellant’s brief.
          We DENY the motion for extension and issue the following order.

          Accordingly, we ORDER Kevin P. Keating to file a brief with the clerk of
this court on or before May 2, 2016. If counsel does not timely file appellant’s brief
as ordered, the court will issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief and
the consideration of sanctions, appointment of new counsel, or other appropriate
relief.



                                    PER CURIAM



Panel consists of Justices Boyce, Christopher, and Jamison